UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-6073


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

TOMMY RICE,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   Margaret B. Seymour, District
Judge. (7:01-cr-00887-MBS-4)


Submitted:    March 12, 2009                   Decided:    March 18, 2009


Before MOTZ and      SHEDD,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Tommy Rice, Appellant Pro Se. Elizabeth Jean Howard, Assistant
United   States  Attorney,  Greenville, South   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Tommy Rice seeks to appeal the district court’s order

denying     his      motion     for    reduction       of     sentence     under      18

U.S.C. § 3582 (2006).            In criminal cases, the defendant must

file the notice of appeal within ten days after the entry of

judgment.        Fed. R. App. P. 4(b)(1)(A); see United States v.

Alvarez, 210 F.3d 309, 310 (5th Cir. 2000) (holding that § 3582

proceeding      is   criminal     in   nature    and    ten-day        appeal   period

applies).       With or without a motion, upon a showing of excusable

neglect or good cause, the district court may grant an extension

of up to thirty days to file a notice of appeal.                        Fed. R. App.

P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353 (4th Cir.

1985).

               The   district    court   entered       its     order    denying      the

motion for reduction of sentence on August 1, 2008.                       The notice

of appeal was filed on January 8, 2009. *                   Because Rice failed to

file a timely notice of appeal or to obtain an extension of the

appeal period, we deny his motion for appellate jurisdiction and

dismiss the appeal.           We dispense with oral argument because the

facts    and    legal   contentions      are    adequately      presented       in   the

     *
      For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                          2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                  DISMISSED




                                    3